IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 47441

    STATE OF IDAHO,                             )
                                                )    Filed: December 15, 2020
          Plaintiff-Respondent,                 )
                                                )    Melanie Gagnepain, Clerk
    v.                                          )
                                                )    THIS IS AN UNPUBLISHED
    LEANN FAYE SMITH,                           )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
          Defendant-Appellant.                  )
                                                )

         Appeal from the District Court of the First Judicial District, State of Idaho,
         Kootenai County. Hon. Lansing L. Haynes, District Judge.

         Judgment of conviction and suspended, unified sentence of four years, with a
         minimum period of confinement of two years, for possession of a controlled
         substance, affirmed.

         Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
         Appellate Public Defender, Boise, for appellant.

         Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
         Attorney General, Boise, for respondent.
                   ________________________________________________

LORELLO, Judge
         Leann Faye Smith appeals from her judgment of conviction and suspended, unified
sentence of four years, with a minimum period of confinement of two years, for possession of a
controlled substance. We affirm.
                                                I.
                      FACTUAL AND PROCEDURAL BACKGROUND
         Smith was charged with possession of a controlled substance and possession of drug
paraphernalia. Pursuant to a plea agreement, Smith entered an Alford1 plea to possession of a


1
         See North Carolina v. Alford, 400 U.S. 25 (1970).

                                                1
controlled substance, I.C. § 37-2732(c)(1), and the State dismissed the drug paraphernalia charge.
As part of the plea agreement, Smith waived her rights to appeal her judgment of conviction and
to move to withdraw her guilty plea.
       After a change of counsel, Smith moved to withdraw her guilty plea and submitted a
supporting affidavit. The district court denied the motion, finding that the averments in Smith’s
affidavit were not credible; that she had waived the right to move to withdraw her guilty plea; and
that, in the alternative, her plea was entered voluntarily, knowingly, and intelligently. The district
court sentenced Smith to a unified term of four years, with a minimum period of confinement of
two years. The district court suspended the sentence and placed Smith on probation for two years.
Smith appeals.
                                                 II.
                                            ANALYSIS
       Smith asserts the district court erred in finding that she waived her rights to appeal her
judgment of conviction and to move to withdraw her guilty plea. She also contends the district
court abused its discretion in denying her motion to withdraw her guilty plea and by imposing an
excessive sentence. The State responds that the district court correctly found that Smith’s guilty
plea and waivers were voluntary, knowing, and intelligent and that the district court did not abuse
its discretion in denying Smith’s motion to withdraw her guilty plea. The State also contends that
the district court did not abuse its sentencing discretion. We hold that Smith has failed to show
the district court erred in finding that her appeal waiver was valid. Because we also hold that the
district court did not abuse its discretion in denying Smith’s motion to withdraw her guilty plea,
we do not address the validity of Smith’s waiver of her right to move to withdraw her guilty plea.
Finally, we hold that the district court did not abuse its sentencing discretion.
A.     Appeal Waiver
       Defendants may waive their right to appeal as a term of a plea agreement. State v. Straub,
153 Idaho 882, 885, 292 P.3d 273, 276 (2012). A waiver of the right to appeal included as a term
of a plea agreement is enforceable if the record shows that it was voluntarily, knowingly, and
intelligently made. State v. Cope, 142 Idaho 492, 496, 129 P.3d 1241, 1245 (2006). Appellate
courts employ the same analysis used to determine the validity of any guilty plea when evaluating
the enforceability of a waiver of the right to appeal provided as part of a plea agreement. State v.


                                                  2
Murphy, 125 Idaho 456, 457, 872 P.2d 719, 720 (1994). When the validity of a guilty plea is
challenged on appeal, we conduct an independent review of the record. State v. Hawkins, 115
Idaho 719, 720, 769 P.2d 596, 597 (Ct. App. 1989). If the evidence is conflicting as to the
circumstances surrounding the plea, we will accept the trial court’s findings of fact supported by
substantial evidence. Id. at 720-21, 769 P.2d at 597-98. However, we will freely review the trial
court’s application of constitutional requirements to the facts found. Id. at 721, 769 P.2d at 598.
       According to the plea agreement, Smith “agree[d] to waive appeal as [of] right as to
conviction.” Smith contends the district court erred in finding that her plea was voluntary,
knowing and intelligent, such that the appeal waiver is not valid. We hold that substantial evidence
supports the district court’s finding.
       During the change of plea hearing, Smith’s counsel recited the terms of the plea agreement
and Smith affirmed that she understood the plea agreement. Smith also affirmed that she had
enough time with her attorney, did not have any questions for her attorney, and understood the
rights associated with a trial and that she would be giving up these rights by entering a guilty plea.
Part way through the plea colloquy, however, Smith expressed difficulty communicating with her
attorney:
       [Court]:        Have you had any trouble communicating with your lawyer in terms
                       of the two of you being able to understand each other?
       [Smith]:        Sometimes.
       [Court]:        Do you feel like you’ve . . . had communication that was good
                       enough that you really understand what you’re doing today?
       [Smith]:        Yes.
       [Court]:        All right. Do you want any more time with your lawyer to even
                       work out some communication issues?
       [Smith]:        No.
       [Court]:        And when I ask about communication, I’m not talking about
                       whether he communicated with you timely or got messages to you,
                       just . . . when you two did talk to each other, did you understand
                       what he was saying and did he understand what you were saying?
       [Smith]:        Yes.
Smith then affirmed that emotional stress was not affecting her ability to think clearly and that she
had enough time with her attorney to ask questions and receive legal advice. She also affirmed
that her plea was being made freely and voluntarily, that her plea was not the product of any
promises or threats, and that she was satisfied with the services of her attorney. Based on these



                                                  3
affirmations, the district court found that Smith entered her plea voluntarily, knowingly, and
intelligently.
        Smith argues the affidavit she submitted supporting her motion to withdraw her guilty plea
shows that the district court erred in making this finding. In her affidavit, Smith averred that her
communication with her attorney was not effective because her attorney had not replied to thirty
of Smith’s emails, walked away from her several times, and once ended a phone call because the
background noise was too loud. Smith also averred that her attorney presented Smith with the plea
agreement a couple of minutes before the change of plea hearing and that she did not remember
her attorney informing Smith of the sentencing recommendations in the plea agreement or that she
would be giving up her right to move to withdraw her guilty plea. Further, Smith averred she did
not have the opportunity to discuss with her attorney the plea agreement or any negative
consequences that could result from accepting the plea agreement. According to Smith, her
attorney did not ask Smith “if this was something [she] wanted to do.” Smith averred that she felt
“extremely scared” and entered a guilty plea despite feeling that it was “the wrong thing to do.”
Smith claimed she believed that her attorney would have quit if Smith did not plead guilty. Finally,
Smith averred that she did not understand the judicial proceedings or terms of her plea agreement
and that she felt pressured to enter the plea.
        In ruling on Smith’s motion to withdraw her guilty plea, the district court found that the
averments in Smith’s affidavit were not credible. On appeal, Smith challenges this credibility
determination. Many of Smith’s averments contradict affirmations she made during the plea
colloquy. For example, Smith’s averment that she did not understand the terms of her plea
agreement directly conflicts with her affirmation at the plea colloquy that she understood the terms
of the plea agreement.       A strong presumption of verity attaches to a defendant’s solemn
declarations during a plea hearing. Blackledge v. Allison, 431 U.S. 63, 74 (1977). This Court will
not substitute its view for that of the trier of fact as to the credibility of the witnesses, the weight
to be given to the testimony, and the reasonable inferences to be drawn from the evidence. State
v. Flowers, 131 Idaho 205, 207, 953 P.2d 645, 647 (Ct. App. 1998). These contradictions provide
substantial evidence supporting the district court’s determination that the averments in Smith’s
affidavit were not credible and the district court’s finding that Smith’s plea was voluntary,




                                                   4
knowing, and intelligent. Consequently, Smith has failed to show that her appeal waiver--a
component of the plea agreement--was invalid.
B.      Motion to Withdraw Guilty Plea
        Smith argues that the district court abused its discretion when it denied her motion to
withdraw her guilty plea because, she contends, her plea was not knowing, intelligent, and
voluntary. The State responds that Smith has failed to show error because Smith’s guilty plea and
her accompanying waiver of her right to file a motion to withdraw that plea were valid.2 We affirm
the district court’s denial of Smith’s motion to withdraw her guilty plea.
        Whether to grant a motion to withdraw a guilty plea lies in the discretion of the district
court and such discretion should be liberally applied. State v. Freeman, 110 Idaho 117, 121, 714
P.2d 86, 90 (Ct. App. 1986). Appellate review of the denial of a motion to withdraw a plea is
limited to determining whether the district court exercised sound judicial discretion as
distinguished from arbitrary action. Id. The denial of a motion to withdraw a guilty plea after the
plea is accepted but before sentencing is not an abuse of discretion when the defendant fails to
show just reason to permit the withdrawal. See State v. Sunseri, 165 Idaho 9, 13, 437 P.3d 9, 13
(2018). A defendant who establishes that his or her plea was not voluntary, knowing, and
intelligent also establishes just reason for withdrawal of that plea as a matter of law. State v. Stone,
147 Idaho 330, 333, 208 P.3d 734, 737 (Ct. App. 2009).
        Although the district court found that Smith validly waived her right to file a motion to
withdraw her guilty plea, it also found that Smith’s plea was voluntary, knowing, and intelligent.
Smith argues the district court’s finding of a valid plea was error for the same reasons that she
argues her appeal waiver is invalid. Smith’s arguments fail as to her challenge to the denial of her
motion to withdraw her guilty plea for the same reasons they fail as to her challenge to the validity
of her appeal waiver. Consequently, Smith has failed to show that the district court erred in
denying her motion to withdraw her guilty plea.




2
        The State alternatively argues that we should decline to consider Smith’s challenge to the
denial of her motion to withdraw her guilty plea in light of her “validly-entered waiver of her
appellate rights.” In light of our disposition on other grounds, we need not address the State’s
alternative argument.

                                                   5
C.     Sentence Review
       Smith asserts the district court abused its sentencing discretion by failing to adequately
consider certain mitigating factors--specifically her past trauma, contributions to society, and
efforts to address her mental health and substance abuse problems. The State responds that the
district court acted well within its sentencing discretion.3
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15
(Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984);
State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the
length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722,
726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record in this
case, we cannot say that the district court abused its discretion.
                                                 III.
                                          CONCLUSION
       Smith has failed to show that her appeal waiver was invalid. Even if Smith’s appeal waiver
does not bar her challenge to the denial of her motion to withdraw her guilty plea, the district court
did not err in denying Smith’s motion to withdraw her guilty plea. As such, we do not address
Smith’s argument that her waiver of the right to move to withdraw her guilty plea was invalid.
Smith has also failed to show her sentence is excessive. Consequently, Smith’s judgment of
conviction and sentence are affirmed.
       Judge GRATTON and Judge BRAILSFORD, CONCUR.




3
        The State notes that because Smith’s appeal waiver was “as to her conviction,” it “appears”
Smith’s challenge to her sentence is “outside the scope of that waiver.” Because the State has not
asserted the appeal waiver applies to Smith’s sentencing claim, we will address Smith’s argument
that her sentence is excessive. See State v. Haws, 167 Idaho 471, 476, 472 P.3d 576, 581 (2020)
(noting the State is sole beneficiary of appeal waiver in plea agreement and must invoke
applicability of waiver).

                                                  6